Title: John Quincy Adams to Thomas Boylston Adams, 16 August 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


					
						
							No. 11.
							Waldenberg. 16. August. 1800. Saturday.
						
						From the cloister at Grussau (the day before yesterday) we returned to dine with Mr Ruck at Landeshut— It was a formal dinner of thirty persons according to the fashion of the country; we sat down soon after one, & rose from table just before six. The whole of this time is employed in eating; for the ladies & gentlemen rose together, & there was little wine drunk. But as only one dish is served at a time, & in a dinner of three courses, every dish must be handed round to every guest, the intervals between the dishes are of course very long; the usual time of sitting on such occasions, we are told is about seven hours, but it was here abridged out of complaisance to us. After dinner we walked in the garden, & coffee was served in an arbour where we sat some time, & conversed. As evening came on, the company sat down to cards, & played untill eleven, when a cold collation was served in another room. We were now permitted as strangers to return to our inn, but the rest of the company continued at their cards & the collation untill half past twelve. This is the usual course of a great dinner, in Silesia. The company consisted of the principal linen merchants, & the lutheran clergy of the place. Among them I found men of agreable manners, & of considerable information; but none of them spoke any other language than German— In general, throughout Silesia, speaking french is considered as an affectation of high life, & a sort of ridicule is cast upon it; so that many, who are well versed in the language, scruple at speaking it even with a stranger— For myself I like this so much the better. It forces me to make a trial of my

strength in German, & affords me some help in the acquisition of this language.
						Yesterday morning we went to see the Lutheran church at Landeshut. The church is built exactly upon the same model as that of Hirschberg, though not so large, nor like that decorated with paintings. The library is small & consists chiefly of theological books— Its principal curiosity is a manuscript volume containing original letters from persons of distinguished name in the sixteenth & seventeenth centuries. Among the rest are a few from Luther, & many from his friend & assistant Melancthon.
						The number of catholics & of evangelics, throughout Silesia, is nearly equal. But in all the manufacturing parts of the province the proportion of the catholics is much smaller—scarcely of one to ten. The arch bishop of Breslau is the only catholic prelate in the province, though before the Prussian conquest, the abbots of the great cloisters at Grüssau, & Leubus, & perhaps others, were members of the states. There are no lutheran bishops; but the ecclesiastical concerns are under the superintendency of a consistory at Breslau, subordinate to the Minister of Justice at Berlin, who presides over the whole ecclesiastical department. The salaries of the lutheran clergy are very low, none of them amounting to two hundred prussian dollars a year.
						After viewing Mr Ruck’s bleachery, which differs little from those we had seen before, we came yesterday afternoon, three german miles from Landeshut to this town; the country still continues to be enchantingly beautiful, & the roads excellent, though very hilly. When we had come about two thirds of the way, we passed through the little town of Gottesburg, & before almost every house saw women, boys & girls industriously employed in knitting worsted stockings, of which that is the principal manufacturing place. Thus upon almost every mile of our passage we behold industry, with a different, & always with an useful occupation. But it is always a great alloy to the satisfaction we receive from this prospect, that it is accompanied with that of wretchedness. The poor people, who are thus continually toiling can scarcely earn a sufficiency for their bare subsistence, & are subjected to various heavy impositions. The linen manufactories in particular, which raise large fortunes to the merchants, who export them from the cities, scarcely give bread to the peasants, who do all the valuable part of the work.
						Here at Waldenberg, the inn, where we lodge, is as usual situated in the ring, or public square, which I described to you in my last

letter, & this being a market day, we had all the forenoon a croud of peasants under our windows, each of them, with one, or two pieces of linen in a bag, standing & waiting for a purchaser. The merchant offers his price, & if it is agreed to, marks it upon the piece of linen, which the peasant then carries to the purchaser’s store, & receives his money. But it is said that the merchant often marks the linen with the price he offers, even when the seller refuses to let it go at so low a rate, & as the peasant cannot efface immediately the mark of the chalk, he scarcely ever obtains from a subsequent purchaser any more than he sees has been offered for the piece before. Thus the price is made dependant in a great degree upon the will of the purchaser, & the peasant, who feels himself by the iniquitous constitution of human society, a degraded being, subdued alike in soul & body, has neither the spirit to resent, nor the right to claim redress against this abominable imposition. We walked called up this morning one of those peasants, from our windows, & asked him the price of the piece of linen he had under his arm. He said six dollars— It was doubtless at least a dollar more than any of the merchants would have given him; but I was disposed to see what would be the effect of giving him his own price, & told him we would take it. He no sooner saw what accomodating traders he had to trade with, than he began to extol the excellency of his linen, & to urge me to give him more, than he had asked— This I refused, & though the poor fellow had certainly sold his goods higher than he had expected, I am afraid he went away rather regretting that he had not demanded more, than pleased that he had got so much.
						We have this day visited the coal mines, which are within an english mile of the town— A subterraneus canal, the entrance into which reminds one of the poetical descent of epic heroes to the infernal regions, conducts one to the spot where the miners draw the coal. You go down in a boat, flat bottom’d, about a yard wide, & ten feet long. The canal is not more than four wide, & equally deep, & over it is an arch about as high, hew’d in many places through the solid rock. It is nearly an english mile long, & strikes deeper & deeper under ground, untill the surface of the earth over head is more than 150 feet above you. The boat is pushed along through the canal, by two men, one standing at each end, who with a short stick in the hand press it against the sides of the arch that goes over the canal. After you have advanced about two thirds of the way, you come to lanes, which open on one side, & lead two or three hundred yards to the places, where the coal is cut out from the side

of the mine; but we could not see the miners at work this day, because they were employed in exercises for a solemn procession, which is intended in compliment to the queen, who is expected here the next week. This water communication from the surface of the earth to the bottom of the mine, which so prodigiously facilitates the transportation of the coal from its original dungeon to the regions of day, is an english contrivance, very recently, & very reluctantly adopted here— The further we go, & the more we see, the greater reason we have to be convinced that England is the country, where genius & science has been the most successfully applied to the improvement of the arts & manufactures.
					
					
						
							
								17. August. Sunday.
							
						
						Before we left Berlin, we had heard a great deal of Silesian hospitality, & from our reception & treatment from the moment, when we entered the province, you will judge how amply this character is deserv’d. We have had occasion to see more of it this day— Mr Töpfer, the burgomaster of the town, to whom we had a letter of introduction, invited us this morning to breakfast with him & family, at Altwasser, a bathing place about an english mile out of the town; at which he has a country house, & according to the custom of the country, sent his carriage to take us there— It is a charming spot in a valley surrounded by hills, & in a situation, which probably contributes more than the waters to restore health to the visitors of the place. The taste of the water resembles that of Selzer water, but contains not so large a quantity of fixed air— Mr Töpfer I find, as well as all the other great linen merchants of the mountain towns, has made the experiment of opening a trade directly with America, & like all the rest, he is not satisfied with the success of his undertaking— The brothers Bollman, two of whom were here personally about two years ago, & a Mr Thun, another german merchant settled at Philadelphia, procured linens to be sent them to a very large amount, for which they have not yet made their payments. The returns they have made were chiefly in sugar, in coffee, & in bills payable in England, upon all which great loss has been sustained by the great failures last winter at Hamburg, & by the very low course of exchange upon London. Mr Töpfer asked me if I could recommend any mercantile houses to him, in New York, Philadelphia, or Baltimore, as perfectly sure houses to whom he could safely consign linens, & the same question has been asked me by other merchants in these towns; but I have ventured only to

name Mr Smith at Boston, & that without knowing whether it would be agreable to him. I will thank you to send me one, or two names of merchants in each of those towns, who do business upon consignments, & who enjoy the most firmly established credit. But let them be genuine, solid merchants, whose credit is founded upon their character for honesty, & not, as is too common in our country, upon the extravagent extent of their enterprizes— I shall likewise be obliged to you to make enquires what was the situation in point of pecuniary circumstances, of Mr Gillon of South Carolina, when he died. For he owed about £4000. sterling to Mr Hasenclever, who never could obtain the payment of it in his lifetime, & whose daughter has been equally unsuccessful in her applications for it since his decease.
						This afternoon we went to Furstenstein, the seat of Count Hochberg, who has very large possessions in this part of the country, & to whom in particular the town of Waldenberg belongs. The seat is about a German mile distant from the town, situated in one of those beautiful & romantic spots, which are still as delightful to us to see, as I am afraid it is by this time tedious for you to hear of them— On the summit of an hill near the house, in which the count resides, are the ruins of an old castle, which have been partly rebuilt by him, & which for that reason scarcely look so venerable as those of the Kynast, & of Lähnhaus— This place however is so remarkable for picturesque beauty, that it is visited at all times by strangers, as one of the principal objects of curiosity in the province— At present it is doubly interesting— The day after tomorrow, the queen is expected to arrive at Furstenberg, where she purposes to spend a couple of days— For her reception, the Count is preparing an entertainment suitable to the character of his ancient castle— On the same hill, & just below the draw bridge over the moat, which is still supposed to surround the building, the ground is measured out, & enclosed, where a carousel is to be held in honor of the great visitor— Sixteen knights, all in the costume of the feudal times, are to issue from the walls of the old castle, to go & meet the queen upon her approach, & escort her to the spot, where the exercises of arms, or rather of horsemanship are to be performed— The evening is to close with a masked ball— This afternoon, a preparatory representation (for it cannot strictly be called a rehearsal) of the whole ceremony was given, & it was necessary for us, in order to get a sight of the exhibition on Tuesday, to pay our respects previously to the Count & Countess, we took the opportunity at the same time to

see this trial, of which we had doubtless a much better view, than we shall have amidst the immense crouds of people, who will throng to the real show— The count & countess received & treated us with a courteousness, worthy of the real age of chivalry.
					
					
						
							
								Tuesday morning. 19. August.
							
						
						Yesterday we took a ride in one of the common post chaises of the country to Adersback in Bohemia, which is between 3 & 4 german miles from this place. The roads have lately repaired for the accomodation of the queen, but they are still not such as we could travel with our own carriage. We passed through the small town of Friedland on our way, just beyond which are the boundaries between the two provinces. Adersback itself is a small village of no importance, but what makes it remarkable, is that near it, begins an immense range of rocks, which extend more than three german miles, & which have thrown together & loosened from each other in a manner the most extraordinary of any thing I ever beheld. Imagine to yourself a city of the first magnitude, all the buildings of which were from 150 to 400 feet high. Suppose this city to have been destroyed by fire, or by an earthquake, & to have left only fragments of the walls of its houses standing; & all the streets, lanes & houses alleys still passable; you will then have the most accurate idea of I can give you of this truly wonderful sport of nature. Many of the rocks hang together in large masses, but many of them stand singly, like one side of a house’s wall, & upon bases so excessively small in proportion to their weight, that they seem to bid defiance to the laws of gravitation. Many of them are thrown into shapes, which bear more or less resemblance to various other objects, of which the names are given for the sake of distinction. Thus there is the inverted sugar loaf, the priest, the pulpit, the kettle drums, the gallows, the chimney the bridge (which I think must resemble the natural bridge described by Mr Jefferson in his notes on Virginia) the church steeple &c— In the margin you have an outline of the inverted sugar loaf— In one place there is a water fall, about as high as the Zackerlefall, & at present nearly as copious. There is likewise an echo, not superior to that of the Kÿnast—
					
				